Citation Nr: 0729478	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, as 
secondary to hearing loss and tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which denied 
a claim for service connection for PTSD, and a November 2005 
RO decision, which denied a claim for service connection for 
depression, as secondary to hearing loss and tinnitus.

In April 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the North Little Rock, 
Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that, in the March 2007 Statement of 
Accredited Representative in Appealed Case, the veteran 
asserted that he suffers permanent eye and vision damage as a 
result of microwave radiation exposure during service.  This 
issue is referred back to the RO.   

The issue of depression, as secondary to hearing loss and 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent medical evidence does not 
reveal that the veteran has PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in April 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Board acknowledges the April 2001 letter from 
the National Personnel Records Center asserting that it no 
longer possessed the veteran's original military records.  
However, exhaustive attempts have been made to obtain the 
entirety of the veteran's service medical records.  The 
claims file contains all available evidence pertinent to the 
claim, including certain personnel and service medical 
records, as well as VA medical records.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran underwent a VA examination in December 2006. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

More specifically, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disability, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2006); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The veteran contends that he has PTSD as the result of his 
active duty service.  He has reported several stressors that 
allegedly took place during his time in service.  On his 
January 2005 PTSD Questionnaire, the veteran identified in 
vague terms the following as stressor events: long hours at 
battle stations for several days at a time; flights in 
combat; experiencing a mortar attack while on ground at Da 
Nang Airfield; assembly of nuclear bombs; transfer of agent 
orange from drums to drop tanks; flying over Russian "Bear" 
bombers; fires and crashes aboard the ship; and long hours 
with little sleep and constant fear and tension for months at 
a time.  

Despite his alleged stressors, the examining physician at the 
December 2006 VA compensation examination found that the 
veteran did not have PTSD.  The physician stated that he 
could not find evidence suggesting a PTSD diagnosis given, in 
part, the lack of symptoms such as nightmares, or intrusive 
thoughts of a particular stressor incident.  Ultimately, it 
was concluded that there was no evidence of any real PTSD 
symptoms during the course of the examination.  This 
conclusion was made following a claims file review and an 
interview and evaluation of the veteran.

The Board acknowledges that a diagnosis of PTSD was rendered 
by two separate social workers in June 2005 and April 2006.  
However, there is no indication that the social workers have 
the necessary background (i.e. education and expertise in the 
field of medicine, particularly psychiatry) to adequately and 
appropriately apply the required criteria to diagnose the 
veteran with a disability, PTSD, as specified under the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 4.125 (2006).  (While one social worker 
is a psychotherapist, this educational background and 
expertise does not compare to the expertise of the December 
2006 VA examiner who is a physician.)  In addition, the 
social worker's opinions were apparently based at least, in 
part, on the history given by the veteran.  

Therefore, the Board places the most probative weight on the 
December 2006 opinion of the VA physician, who, after 
thoroughly examining the veteran and the claims folder, did 
not diagnose PTSD and specifically indicated that the veteran 
did not show any real symptoms of PTSD.  The Board finds the 
December 2006 VA examination report to be current and 
thorough, and to directly address the nature and etiology of 
the disability at issue- PTSD.   

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have PTSD; thus, there may be no 
service connection for the claimed disability.  As the 
veteran does not have a current diagnosis of PTSD, the Board 
need not undertake an analysis as to whether his stressors 
have been verified.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran alleges that he has depression as the result of 
his service-connected bilateral hearing loss and tinnitus.  
See Statement of the Accredited Representative in Appealed 
Case, March 2007.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  Specifically, this issue must be remanded in order to 
attempt to obtain additional service medical records and to 
schedule the veteran for a VA examination.

In VA treatment records from January 2004 to August 2006, the 
veteran was noted as having a history of depression.  At the 
December 2006 VA examination, the examining physician stated 
that he believed the veteran would meet the criteria for a 
diagnosis of a depressive disorder.  

The Board notes that, at his March 1975 separation 
examination, the veteran indicated that he did not have 
depression or excessive worry.  At this same examination, he 
did, however, assert that he had attempted suicide.  It was 
also noted that the veteran had nervous trouble and had been 
treated as an inpatient at the United States Naval Hospital 
in Jacksonville, Florida for seventeen days in 1962 for a 
manic depressive disorder he attributed to family problems.  
These treatment records are not currently associated with the 
claims file.  VA has an obligation under the Veterans Claims 
Assistance Act (VCAA) to associate all relevant records in 
VA's possession with the claims file of a veteran.  38 C.F.R. 
§ 3.159 (2006).  Therefore, this issue must be remanded in 
order to attempt to locate any outstanding records from the 
veteran's active duty service, specifically to include his 
1962 treatment at the United States Naval Hospital in 
Jacksonville, Florida. 

In addition, the claims folder contains no opinions regarding 
the etiology of the veteran's alleged depression, to include 
whether it is related to inservice complaints of nervousness 
or his service-connected bilateral hearing loss and tinnitus.  
Thus, the Board finds that the medical evidence of record is 
inadequate for the purpose of adjudicating the veteran's 
claim for service connection and that a VA examination must 
be conducted.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's medical records 
from his November 1955 to June 1975 
active duty service, particularly to 
include hospitalization records from 
the United States Naval Hospital in 
Jacksonville, Florida, in 1962.

2.	Thereafter, schedule the veteran for an 
appropriate VA examination.  The claims 
file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has a depressive disorder 
as a result of a disease or injury in 
service OR whether the veteran has a 
depressive disorder that has been 
caused or aggravated by a service-
connected disability, particularly the 
veteran's service-connected bilateral 
hearing loss and tinnitus. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case, which includes a 
discussion of the issue of secondary 
service connection, with citation to 
38 C.F.R. § 3.310, as amended in 
September 2006 (which relates to 
secondary service connection based on 
aggravation).  After the veteran has 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


